HOUSTON, Justice
(dissenting).
There were four blacks on the venire. The State had eleven strikes. The State struck three of the four blacks. It struck a black with its fifth, sixth, and tenth strikes. The State provided race-neutral reasons for each of these strikes. I question whether a prima facie case of racially discriminatory peremptory striking was made so as to shift the burden to the State to prove race-neutral reasons for each of its strikes of black jurors, see Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986); but, clearly, if it was made, then the State met the requirements of Batson in explaining its reason for each strike. Ex parte Shelton, 521 So.2d 1038 (Ala.1988).
I would reverse and remand.
SHORES and STEAGALL, JJ., concur.